SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

806
KA 12-00385
PRESENT: CENTRA, J.P., SCONIERS, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

KEVIN C. ANDREWS, ALSO KNOWN AS KEVIN ANDREWS,
ALSO KNOWN AS KEVIN CHRISTOPHER ANDREWS,
DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered February 21, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 28, 2013                           Frances E. Cafarell
                                                   Clerk of the Court